Citation Nr: 0420493	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease L4-L5, currently rated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

3.  Entitlement to service connection for a mood disorder as 
secondary to service-connected lumbar disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 
INTRODUCTION

The veteran served a period of active duty from March 1990 to 
July 1993 including 12 years, 7 months, and 16 days of prior 
active service in the Navy.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issues of entitlement to an increased rating for 
degenerative disc disease and entitlement to a TDIU rating 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim for secondary service connection has 
been developed and obtained, and all due process concerns as 
to the development of this claim before the Board at this 
time have been addressed.  

2.  The veteran's mood disorder is related to his service-
connected lumbar disability.


CONCLUSION OF LAW

A mood disorder is proximately due to or the result of a 
service-connected back disability.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.310(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection for Mood Disorder as 
Secondary to Service-Connected Lumbar Disability of 
Degenerative Disc Disease

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2003).  The United States Court of 
Appeals for Veterans Claims (CAVC) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).  

The veteran's service-connected degenerative disc disease L4-
L5 is currently rated as 40 percent disabling under 
Diagnostic Codes 5292-5293, effective from July 1993.  The 
veteran contends that he currently suffers from mood disorder 
as a result of his service-connected lumbar disability, and 
that service connection for his a mood disorder is 
appropriate.  After a review of the evidence, the Board finds 
that the record supports his contention, and that service 
connection for secondary service connection is warranted.

It is neither contended nor shown that the veteran had any 
complaints, treatment, or diagnosis of a mood disorder during 
his active military service.  

Private treatment records dated from July to December 1997 
show that the veteran suffered from a lower back injury after 
an accident at work in July 1997.  Treatment notes dated in 
August 1997 show that the veteran underwent treatment 
including physical therapy and epidural injections for his 
residuals of a back injury.  An October 1997 treatment record 
showed that the private physician had spoken with the veteran 
concerning depression with chronic disease.  VA outpatient 
treatment records dated in August 1999 noted that the veteran 
was diagnosed with depression secondary to medical condition 
and chronic pain.    

In a March 2000 VA examination report, the veteran complained 
of problems with depression, which began after he was 
unemployed in 1997.  It was noted in the report that the 
veteran also complained of decreased energy level, isolation, 
moodiness, irritability, and decreased sleep pattern.  The 
examiner stated that the veteran appeared depressed, anxious, 
and irritable.  In addition, the examiner noted that the 
veteran's affect was constricted.  It was further noted that 
the veteran had no evidence of psychosis, delusions, 
paranoia, or suicidal/homicidal ideation.  Diagnoses of mood 
disorder, secondary to chronic back problems with chronic 
pain, and dysthymic disorder were listed in the March 2000 
examination report.    

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  See 38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 

In weighing the evidence of record in the present case, the 
Board finds that the preponderance of the evidence supports 
the veteran's claim for service connection for a mood 
disorder as secondary to his service-connected lumbar 
disability.  The record contains an opinion in the March 2000 
VA examination report that the veteran's mood disorder is 
"secondary to chronic back problems with chronic pain".  
The examiner does not differentiate between the service-
connected chronic back disability and any back disability 
that might be the result of the work injury in 1997.  The 
record does not contain any competent medical evidence that 
contradicts the opinion in the March 2000 examination report, 
or that otherwise shows that the veteran's current mood 
disorder is not proximately due to or the result of a 
service-connected disability.  Competent medical evidence of 
record shows that the veteran has a service-connected chronic 
back disability, and that he suffers from a current 
psychiatric disability, which a VA examiner has reported to 
be "secondary to chronic back problems" in a March 2000 VA 
examination report.  

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

As this decision of the Board is a complete grant of the 
benefit sought on appeal - i.e., service connection for a 
mood disorder - the Board concludes that sufficient evidence 
to decide this claim has been obtained and that any defect in 
the notice and development requirements of the VCAA that may 
exist in this instance would not be prejudicial to the 
veteran.  Accordingly, there is no need to discuss, in 
detail, the various statutory and regulatory requirements 
related to the VCAA, or the Court decisions pertaining 
thereto.


ORDER

Service connection for a mood disorder as secondary to 
service-connected lumbar disability is granted. 


REMAND

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Evidence of record shows that the veteran was treated for his 
service-connected lumbar disability at the VA Outpatient 
Treatment Clinic in Pensacola, Florida.  In a November 2001 
statement, the veteran noted that all treatment for his 
claimed lumbar disability was provided by VA.  The RO reports 
that it has considered VA treatment records up to August 
1999.  Updated treatment records from this facility are not 
currently part of the evidence of record.  VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).     

The Board notes that during the pendency of the veteran's 
appeal, the criteria for lumbar disabilities were revised.  
The veteran's lumbar disability is rated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5292 and 5293.  See 38 
C.F.R. Part 4 § 4.71a, Diagnostic Codes 5292-5293 (2003).  
The criteria regarding the evaluation of intervertebral disc 
syndrome were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,349 (Aug. 22, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  The Schedule for rating 
disabilities of the spine was again revised effective 
September 26, 2003, including the criteria for evaluation of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003).  The RO has neither notified the veteran of 
revised rating criteria nor adjudicated the veteran's claim 
pursuant to the revised criteria for evaluating disabilities 
of the spine.  In the Board's opinion, the veteran could be 
prejudiced as a result of the Board deciding the claim under 
the new criteria before the RO has done so.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Evidence of record also shows that the veteran last had a VA 
examination in March 2000.  The Board notes that the rating 
criteria have been amended since the last examination.  
Therefore, the Board finds that a current examination is 
necessary to determine the appropriate evaluation for the 
veteran's lumbar disability.  The appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2003).  

The VCAA notice letter dated in April 2001 does not address 
the veteran's claim for entitlement to a TDIU rating.

Accordingly, this case is REMANDED for the following:

1.  The RO should issue another VCAA 
notice letter that will notify the 
veteran of any information and evidence 
not of record that is necessary to 
substantiate the claims for an increased 
evaluation for degenerative disc disease 
L4-L5 and for a TDIU rating, what 
evidence VA will seek to provide, and 
what evidence the veteran is expected to 
provide, as well as a specific request 
that the veteran provide any evidence in 
his possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

2.  The RO should obtain treatment 
records for the veteran's service-
connected lumbar disability of 
degenerative disc disease from the VA 
Outpatient Treatment Clinic in Pensacola, 
Florida, for the period of August 1999 to 
the present.

3.  The RO should schedule the veteran 
for a VA examination to show the nature 
and extent of his current service-
connected lumbar disability of 
degenerative disc disease.  Any necessary 
related studies, including X-ray studies 
and range of motion testing in degrees, 
should be done.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected lumbar 
disability as distinguished from 
symptomatology due to the veteran's 
lumbar injury sustained at work in 1997.  
If the examiner cannot distinguish 
between the service-connected back 
disability and disability related to the 
post-service injury, the examiner should 
specifically note this.  The claims 
folder should be reviewed by the 
examiner.  

4.  The RO should then readjudicate the 
veteran's claims for entitlement to a 
TDIU rating and entitlement to an 
increased evaluation for degenerative 
disc disease to include consideration of 
the old and amended versions of the 
Schedule for rating disabilities of the 
spine under 38 C.F.R. § 4.71a, effective 
from September 23, 2002 and September 26, 
2003.  See 67 Fed. Reg. 54,349 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-51,458 (Aug. 
27, 2003).  

5.  If any of the claims remain denied, 
the RO should issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits since February 2002 
as well as the substantive changes 
effective from September 23, 2002 and 
September 26, 2003 in 38 C.F.R. Part 4 
§ 4.71a pertaining to evaluation of back 
disabilities.  See 67 Fed. Reg. 54,349 
(Aug. 22, 2002); 68 Fed. Reg. 51,454-
51,458 (Aug. 27, 2003).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



